United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3009
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Michael Conner,                         *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 8, 2009
                                Filed: October 14, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Michael Conner appeals the sentence the district court1 imposed after Conner
pled guilty to possession of child pornography, in violation of 18 U.S.C.
§ 2252A(a)(5) and (b)(2). Conner’s counsel filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the application of a four level United States
Sentencing Guidelines § 2G2.2(b)(4) enhancement to Conner’s offense level, and
requesting permission to withdraw. This challenge falls within the scope of the appeal
waiver contained in Conner’s plea agreement. Because the record shows Conner’s

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
plea was knowing and voluntary, and because we see nothing to suggest enforcement
of the waiver would result in a miscarriage of justice, we enforce the appeal waiver
in this case. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (holding a court will enforce an appeal waiver in a plea agreement when the
appeal falls within the scope of the waiver, both the waiver and the plea agreement
were entered into knowingly and voluntarily, and enforcing the waiver would not
result in a miscarriage of justice).

      We grant counsel’s motion to withdraw, and we dismiss the appeal.
                     ______________________________




                                        -2-